DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) and the Response and Amendment filed 03/18/2021 is acknowledged.
Applicant has overcome the following rejections by cancellation of the claims: (1) the 35 U.S.C. 103 rejection of claims 14, 15, 20-22 and 24 over Hao has been withdrawn; and (2) the 35 U.S.C. 103 rejection of claim 23 over Hao and Bechtold has been withdrawn
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				11-24
Withdrawn claims: 				1-6
Previously cancelled claims: 		7-10
Newly cancelled claims:			14, 15, and 20-24
Amended claims: 				11 and 16-19
New claims: 					None
Claims currently under consideration:	11-13 and 16-19
Currently rejected claims:			11-13 and 16-19
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 2015/0328120) in view of Resconi (Resconi et al., “The Development of Aromas in Ruminant Meat”, 2013, Molecules, vol. 18(6), pages 6748-6781) as evidenced by Mills (Mills, F.D., Baker, B.G., Hodge, J.E., “Amadori Compounds as Nonvolatile Flavor Precursors in Processed Foods”, July/August 1969, Agricultural and Food Chemistry, vol. 17, No. 4, pages 723-727).
Regarding claim 11, Hao teaches a method comprising producing a compound (corresponding to Amadori compound) of a sugar conjugate between a reducing sugar (corresponding to aldose sugar) ([0007]) and an amino acid ([0008]) such as a lysine molecule ([0028]) or a salt of the compound ([0030]), wherein the compound is one such as GluAmadori-Lys1 (“ring” form structure on page 2) and that the compound is present in an amount of 0.05-100 mg/g (corresponding to 0.005-10 wt.%) ([0053]) of the product, which overlaps the claimed range depending upon the weight of the liquid culinary food product.  Hao also discloses that the pyrolysis of Amadori compounds produces flavors such as caramel through the formation of advanced glycosylation end products (AGEs) that are used as flavorants in the food industry ([0009]).  The source of this disclosure is cited as Mills which also states that heat decomposition products formed during the Maillard reaction may allow control of food flavors (page 724, column 2, paragraph 1) and that the Amadori compounds are critical intermediates that produce the flavors and aromas in foods (page 724, column 2, paragraph 2).  From these disclosures, a skilled practitioner would readily recognize that the presence of Amadori compounds in food enhances the flavor and/or taste of a culinary food product and that a culinary seasoning product is categorized as a flavorant, rendering the claimed method obvious.  Hao does not teach the sugar conjugate is an extract of a fungus or meat material.
However, Resconi teaches that the Maillard reaction is key in the formation of most of the aroma compounds in cooked meat (page 6764, paragraph under “5. Maillard Reaction” heading) and that Amadori compounds form during this reaction from the 
It would have been obvious for a person of ordinary skill in the art to have substituted the chemically-synthesized compound of Hao with the meat or an extract of the meat of Resconi.  One would have been motivated to make this substitution because it is a simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) and the substitution of known equivalents is obvious.  See MPEP § 2143.I(B) and 2144.06.
Regarding claim 12, Hao teaches the invention as disclosed above in claim 11, but does not teach the method comprises enhancing saltiness of the culinary food product.
However, since Hao teaches the same compounds used in the method as claimed and instantly disclosed, the disclosed method would necessarily have the claimed flavor-enhancing capability.  It is noted that claim 12 is a recitation of an inherent characteristic wherein the method of Hao is capable of comprising the claimed enhancement of flavor as a function of adding the disclosed compounds to culinary food products, as claimed and as disclosed.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Any salt enhancing capability is an inherent feature that is consequently obvious, regardless of whether such a feature is specifically disclosed in the prior art so long as the compound is added to a food that contains salt or has a salty taste. 
Regarding claim 13, Hao teaches the invention as disclosed above in claim 11, including the aldose sugars used in forming the compound are pentose and hexose sugars ([0027]).  Therefore, a skilled practitioner would readily recognize that the compound can be produced from the pentoses ribose or xylose or the hexose glucose combining with L-lysine which would produce GluAmadori-Lys1, XylAmadori-Lys1, and RibAmadori-Lys1, rendering the claimed compounds obvious.  Also, Resconi effectively teaches that RibAmadori-Lys1 and RibAmadori-Lys2 are formed in cooked meat.
Regarding claim 16, Hao teaches the invention as disclosed above in claim 11, including the compound of salt of the compound is present in an amount of 0.05-100 mg/g (corresponding to 0.005-10 wt.%) ([0053]) of the culinary food product, which overlaps the claimed range.
Regarding claim 17, 
Regarding claim 18, Hao teaches the invention as disclosed above in claim 11, including the compound of salt of the compound is present in an amount of 0.05-100 mg/g (corresponding to 0.005-10 wt.%) ([0053]) of the culinary food product, which overlaps the claimed range.
Regarding claim 19, Hao teaches the invention as disclosed above in claim 11, including the compound of salt of the compound is present in an amount of 0.05-100 mg/g (corresponding to 0.005-10 wt.%) ([0053]) of the culinary food product, which overlaps the claimed range.

Response to Arguments
Claim Rejection – 35 U.S.C. §103 of claims 11-22 and 24 over Hao as evidenced by Mills; 35 U.S.C. §103 of claim 23 over Hao and Bechtold as evidenced by Mills: Applicant’s arguments have been fully considered and are considered (1) moot, or (2) unpersuasive.
Applicant cancelled claims 14, 15, and 20-24 and amended independent claim 11 to include limitations directed toward (1) the claimed compound  being an extract from a fungus or meat material; (2) the claimed compound being present in a culinary food product in an amount of 0.5-2.5 g/L; and (3) the culinary product being selected from the group consisting of a culinary seasoning, a cooking aid, a sauce or soup concentrate, and a dry or wet pet-food product (Applicant’s Remarks, page 5, paragraph 6- page 6, paragraph 1).  Applicant argued that the cited references alone or in combination fail to render obvious these new claim limitations since Hao does not teach a compound of natural origin; Bechtold teaches the compound to be extracted from a plant; and the 
However, in the new grounds of rejection, Resconi teaches the presence of the claimed GluAmadori-Lys1, GluAmadori-Lys2, RibAmadori-Lys1, and RibAmadori-Lys2 compounds are present in meat.  Furthermore, the Applicant has not shown any distinction between the chemically-synthesized compound and the naturally-occurring compound.  Therefore, using the naturally-occurring compound disclosed by Resconi in place of the chemically-synthesized one taught by Hao is simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) and the substitution of known equivalents is obvious.  See MPEP § 2143.I(B) and 2144.06.  Since Hao in combination with Resconi and evidenced by Mills fully teaches the limitations of amended claim 11, the rejection of amended claim 11 and its dependents is maintained as described herein.  Applicant’s arguments are considered moot in light of the new reference applied.
Applicant stated that the inventors surprisingly found that the specifically claimed compounds of sugar conjugates of L-lysine improve certain aspects of the flavor profile of chicken soup than their corresponding aglycones as shown by data in Examples 7 and 8 of the Specification.  Applicant stated that the results clearly demonstrate the effectiveness and criticality of the claimed compound in improving the taste profile of the soup and that a skilled artisan would consider the experimental results truly unexpected.  Applicant pointed to an earlier Advisory Action wherein the Office asserted that the “unexpected results” did not require any amount of the compound be added to a food prima facie case of obviousness (Applicant’s Remarks, page 7, paragraph 3- page 9, paragraph 5).
However, Hao cited a disclosure from Mills that Amadori compounds undergo pyrolysis to produce aromas (Hao [0009]) and that the pyrolysis initiates the condensation of amino acids and reducing sugars that is necessary to develop those characteristic flavors (Mills, page 723, column 1, paragraphs 1-2).  Therefore, the references show that the sugar conjugates are produced during thermal processing and develop certain organoleptic properties that are not observed in their corresponding aglycones.  Also, although the references do not compare the flavor profile of chicken soups prepared with and without the addition of the claimed compounds, the disclosure that the complexes formed during Maillard reactions give foods their signature flavors such as cocoa, peanuts, and bread (Mills, page 723, column 1, paragraph 2) at least suggests that food that formed Amadori compounds has improved flavor aspects over foods that did not form Amadori compounds.  These disclosures weigh against the showing of “unexpected results” that the Applicant presented, and therefore, the asserted data are insufficient to rebut a prima facie case of obviousness.  Furthermore, the asserted data is still not commensurate in scope with the claims.  For example, while there may be some degree of ascertaining a trend between the soup disclosed in the Specification and other food products consumed “as 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kitada (US 3,620,772)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791